Case 2:18-cv-13120-AJT-DRG ECF No. 6 filed 11/05/18     PageID.220   Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

VERSAPRO GROUP, LLC,

         Plaintiff,
                                           Case No.: 2:18-cv-13120-AJT-DRG
v.                                         Hon. Arthur J. Tarnow

LINTECH GLOBAL, INC.,

         Defendant.


      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
                  LEAVE TO FILE UNDER SEAL

         Before the Court is Defendant, LinTech Global, Inc.’s (“LinTech”),

Unopposed Motion for Leave to File under Seal. The Court being fully advised in

the premises, and for good cause shown, LinTech’s Unopposed Motion for Leave

to File under Seal is GRANTED.

         IT IS HEREBY ORDERED that: (1) LinTech may redact from its Motion

to Dismiss and/or Compel Arbitration (the “Motion”) all references to Exhibits A,

B, C, and D to the Motion; (2) LinTech may file redacted copies of Exhibits A, B,

C, and D to its Motion; and (3) LinTech may file under seal an unredacted copy of

its Motion.

         SO ORDERED.

                                                 s/Arthur J. Tarnow
                                                 Hon. Arthur J. Tarnow
Dated: November 5, 2018

{7731392: }
